DETAILED ACTION
This action is in response to application filed on 30 September 2019 (including amendment filed simultaneously).  Claims 1-11 and 23-31 are now pending in the present application and claims 12-22 and 32-40 are canceled.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
30 September 2019 
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 23-31 are e rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al. (hereinafter Jiang) (US 2016/0119105 A1).
Regarding claim 1, Jiang discloses an apparatus comprising:
a transmitter that transmits data to a base unit in a first transmission time interval (“TTI”), wherein the data is configured for transmission with a predetermined number of repetitions { (see pp. 5-6, [0066, 0068]; Figs. 2-5) , where the system transmit a short TTI burst (220) and redundancy versions of data in subsequent short TTI (see pp. 5-6, [0066]; Figs. 2 & 11-13) };
a receiver that receives a control signal from the base unit in a second TTI { (see pp. 5-6, [0066, 0068]; Figs. 2-5) }; and 
a processor that determines whether the control signal corresponds to the data, and determines whether to cease at least one transmission repetition of the data before the number of repetitions reaches the predetermined number in response to the control signal corresponding to the data { (see pg. 7, [0081]; pp. 5-6, [0066, 0068]; pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5) }.
Regarding claim 2, Jiang discloses the apparatus of claim 1, wherein determining whether the control signal corresponds to the data comprises the processor:
identifying a TTI offset, calculating a TTI from the second TTI and the identified TTI offset, and determining whether the calculated TTI matches to the first TTI, wherein the control signal corresponds to the data in response to the calculated TTI matching the first TTI { (see pp. 5-6, [0066, 0068]; pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5) }.
Regarding claim 3, Jiang discloses the apparatus of claim 2, wherein the processor identifies the TTI offset from a bit field contained in the control signal { (see pp. 5-6, [0066, 0068]; pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5) }.
Regarding claim 4, Jiang discloses the apparatus of claim 3, wherein the bit field contained in the control signal indicates a TTI offset from a set of TTI offsets, the set of TTI offsets being preconfigured by the base unit { (see pp. 5-6, [0066, 0068]; pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5) }.
Regarding claim 5, Jiang discloses the apparatus of claim 2, wherein the TTI offset is a fixed value { (see pp. 5-6, [0066, 0068]; pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5) }.
Regarding claim 6, Jiang discloses the apparatus of claim 2, wherein the TTI offset is preconfigured by the base unit prior to the transmitter transmitting the data { (see pp. 5-6, [0066, 0068]; pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5) }.
Regarding claim 7, Jiang discloses the apparatus of claim 1, wherein determining whether the control signal corresponds to the data comprises the processor: identifying a TTI index contained in the control signal, and determining whether the identified TTI index matches to the first TTI, wherein the control signal corresponds to the data in response to the identified TTI index matching the first TTI { (see pp. 5-6, [0066, 0068]; pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5) }.
Regarding claim 8, Jiang discloses the apparatus of claim 1, wherein the control signal comprises an indicator for indicating whether the data is successfully received, wherein determining whether to cease at least one transmission repetition of the data before the number of repetitions reaches the predetermined number comprises the processor determining, from the indicator, whether the data is successfully received, wherein the transmitter: ceases at least one transmission repetition of the data before the number of repetitions reaches the predetermined number in response to the indicator indicating that the data is successfully received, and continues repeating the data until the number of repetitions reaches the predetermined number in response to the indicator indicating that the data is not successfully received { (see pp. 5-6, [0066, 0068]; pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5) }.
Regarding claim 9, Jiang discloses the apparatus of claim 8, wherein determining, from the indicator, whether the data is successfully received comprises the processor reinterpreting a new data indicator (“NDI”) in the control signal, the reinterpreted NDI indicating whether the data is successfully received { (see pp. 5-6, [0066, 0068]; pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5) }.
Regarding claim 10, Jiang discloses the apparatus of claim 1, wherein the control signal comprises an indicator for indicating whether the data is successfully received, wherein determining whether to cease at least one transmission repetition of the data before the number of repetitions reaches the predetermined number comprises the processor determining, from the indicator, whether the data is successfully received, wherein the transmitter: ceases at least one transmission repetition of the data before the number of repetitions reaches the predetermined number in response to the indicator indicating that the data is successfully received, and transmits the data based on scheduling of the control signal in response to the indicator indicating that the data is not successfully received { (see pp. 5-6, [0066, 0068]; pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5) }.
Regarding claim 11, Jiang discloses the apparatus of claim 10, wherein determining, from the indicator, whether the data is successfully received comprises the processor reinterpreting a new data indicator (“NDI”) in the control signal, the reinterpreted NDI being the indicator { (see pp. 5-6, [0066, 0068]; pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5) }.
Regarding claim 23, Jiang discloses an apparatus comprising:
a receiver that receives data from a remote unit in a first transmission time interval (“TTI”), wherein the data is configured for transmission with a predetermined number of repetitions; a processor that determines whether the data is successfully received { (see pp. 5-6, [0066, 0068]; Figs. 2-5) , where the system transmit a short TTI burst (220) and redundancy versions of data in subsequent short TTI (see pp. 5-6, [0066]; Figs. 2 & 11-13) }; and
a transmitter that transmits a control signal, corresponding to the data, to the remote unit in a second TTI, wherein the control signal comprises an indicator for indicating whether the data is successfully received { (see pp. 5-6, [0066, 0068]; pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5) }.
Regarding claim 24, Jiang discloses the apparatus of claim 23, wherein the control signal uses a TTI offset between the first TTI and the second TTI to indicate association between the control signal and the data { (see pp. 5-6, [0066, 0068]; pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5) }.
Regarding claim 25, Jiang discloses the apparatus of claim 24, wherein the control signal includes a bit field for indicating the TTI offset { (see pp. 5-6, [0066, 0068]; pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5) }.
Regarding claim 26, Jiang discloses the apparatus of claim 25, wherein the bit field included in the control signal indicates a TTI offset from a set of TTI offsets, the set being preconfigured for the remote unit { (see pp. 5-6, [0066, 0068]; pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5) }.
Regarding claim 27, Jiang discloses the apparatus of claim 24, wherein the TTI offset between the first TTI and the second TTI is a fixed value { (see pp. 5-6, [0066, 0068]; pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5) }.
Regarding claim 28, Jiang discloses the apparatus of claim 24, wherein the TTI offset is preconfigured for the remote unit before the remote unit transmits the data { (see pp. 5-6, [0066, 0068]; pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5) }.
Regarding claim 29, Jiang discloses the apparatus of claim 23, wherein the control signal includes a bit field for indicating a TTI index of the first TTI to designate association between the control signal and the data { (see pp. 5-6, [0066, 0068]; pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5) }.
Regarding claim 30, Jiang discloses the apparatus of claim 23, wherein the indicator for indicating whether the data is successfully received replaces a new data indicator (“NDI”) in the control signal { (see pp. 5-6, [0066, 0068]; pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5) }.
Regarding claim 31, Jiang discloses the apparatus of claim 23, wherein the indicator for indicating whether the data is successfully received is realized by one bit in the control signal { (see pp. 5-6, [0066, 0068]; pg. 6, [0072, lines 6-10; 0069, lines 1-5]; Figs. 2-5) }.














Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
15 January 2021